             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 1 of 8




 1 Michele R. Stafford, Esq. (SBN 172509)
   Luz E. Mendoza, Esq. (SBN 303387)
 2 SALTZMAN & JOHNSON LAW CORPORATION
   1141 Harbor Bay Parkway, Suite 100
 3
   Alameda, CA 94502
 4 Telephone: (510) 906-4710
   Email: mstafford@sjlawcorp.com
 5 Email: lmendoza@sjlawcorp.com

 6 Attorneys for Plaintiffs, Operating Engineers’

 7 Health And Welfare Trust Fund for Northern California, et al.

 8                                                        UNITED STATES DISTRICT COURT
 9                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11 OPERATING ENGINEERS’ HEALTH AND                                                              Case No.:
   WELFARE TRUST FUND FOR NORTHERN
12 CALIFORNIA; DAN REDING and JAMES E.
   MURRAY, Trustees;                                                                            COMPLAINT
13
   PENSION TRUST FUND FOR OPERATING
14 ENGINEERS; DAN REDING and JAMES E.
   MURRAY, Trustees;
15
   PENSIONED OPERATING ENGINEERS’
16 HEALTH AND WELFARE TRUST FUND;
   DAN REDING and JAMES E. MURRAY,
17 Trustees;

18 OPERATING ENGINEERS AND
   PARTICIPATING EMPLOYERS PRE-
19 APPRENTICE, APPRENTICE AND
   JOURNEYMEN AFFIRMATIVE ACTION
20 TRAINING FUND; DAN REDING and JAMES
   E. MURRAY, Trustees;
21
   OPERATING ENGINEERS LOCAL UNION
22 NO. 3 VACATION, HOLIDAY AND SICK
   PAY TRUST FUND; DAN REDING and
23 JAMES E. MURRAY, Trustees; and

24 OPERATING ENGINEERS LOCAL 3 HEAVY
   AND HIGHWAY TRUST FUND
25
                 Plaintiffs,
26
         v.
27
   OSMUN CONSTRUCTION, INC., a California
28 Corporation; and MILO JESS OSMUN, an

                                                                                            -1-
                                                                                                            COMPLAINT
                                                                                                               Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 2 of 8




 1 individual,

 2                             Defendants.

 3                                                                                     Parties
 4                1.           The Operating Engineers’ Health and Welfare Trust Fund for Northern California
 5 (“Health Fund”); Pension Trust Fund for Operating Engineers (which includes the Pension Plan for

 6 the Pension Trust Fund for Operating Engineers, and the Operating Engineers Annuity Plan)

 7 (“Pension Fund”); Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned

 8 Health Fund”); Operating Engineers and Participating Employers Pre-apprentice, Apprentice and

 9 Journeymen Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the

10 Operating Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation

11 Fund”) are employee benefit plans as defined in the Employee Retirement Income Security Act of

12 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3), and are multi-employer plans as defined by ERISA §

13 3(37)(A), 29 U.S.C. § 1002(37)(A). Dan Reding and James E. Murray are Co-Chairmen of the Joint

14 Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, Affirmative Action

15 Training Fund, and Vacation Fund, and have authority to act on behalf of all Trustees of those

16 Funds. The Funds and their fiduciaries are together referred to herein as “ERISA Plaintiffs” or

17 “Plaintiffs.”

18                2.           The Operating Engineers Local 3 Heavy and Highway Trust is a Trust established
19 under the Labor Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).

20                3.           Osmun Construction, Inc., a California corporation, and Milo Jess Osmun, an
21 individual (collectively, “Defendants”) are employers by virtue of ERISA § 3(5), 29 U.S.C.

22 § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

23                                                                                 Jurisdiction
24                4.           Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by
25 virtue of ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA

26 and the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek

27 equitable relief to redress such violations, and seek all other appropriate relief under ERISA.

28 //

                                                                                            -2-
                                                                                                       COMPLAINT
                                                                                                          Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 3 of 8




 1                5.           Jurisdiction exists in this Court over all the claims by virtue of the LMRA § 301, 29

 2 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and conditions of a valid Collective

 3 Bargaining Agreement.

 4                6.           To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 5 supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that

 6 they arise out of a common nucleus of operative facts that form the basis of the federal claims

 7 asserted herein, each of which has a substantial ground in federal jurisdiction.

 8                                                                                      Venue

 9                7.           Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an

10 action is brought under ERISA § 502 in a district court of the United States, it may be brought at

11 Plaintiffs’ discretion, in the district where the plan is administered, where the breach took place, or

12 where a defendant resides or may be found, and process may be served in any other district where a

13 defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district

14 at their principal place of business in Alameda, California. Thus, jurisdiction and venue are

15 properly grounded with this Court.

16                8.           Venue exists in this Court with respect to the claims under LMRA § 301(a), 29

17 U.S.C. § 185, as this Court has jurisdiction over the parties, as the Operating Engineers Local

18 Union No. 3 of the International Union of Operating Engineers, AFL-CIO (“Union”) maintains its

19 principal place of business in this district, its duly authorized officers or agents are engaged in

20 representing employee members in this district, and the claims arise in this district.

21                                                                      Intradistrict Assignment

22                9.           The basis for assignment of this action to this court’s Oakland Division is that all of
23 the events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where

24 ERISA Plaintiffs’ Funds and the Bargained Entities are administered, and where Defendants

25 therefore failed to fulfill its statutory and contractual obligations to Plaintiffs.

26                                                                      Bargaining Agreements
27                10.          Defendants entered into the Independent Northern California Construction
28 Agreement (the “Independent Agreement”) with the Union, which incorporates the current Master

                                                                                            -3-
                                                                                                        COMPLAINT
                                                                                                           Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 4 of 8




 1 Agreement (“Master Agreement”) between the Union and the Signatory Associations. Under the

 2 Independent Agreement, Milo Jess Osmun personally guaranteed all amounts claimed herein. The

 3 Independent Agreement and Master Agreement are collectively referred to hereinafter as the

 4 “Bargaining Agreements.” The Bargaining Agreements, which incorporate the terms of the Trust

 5 Agreements establishing the Trust Fund (“Trust Agreements”) require Defendants to provide

 6 employer contributions to Plaintiffs’ Funds, to the Union for union dues, and to the Bargained

 7 Entities more fully described in the Bargaining Agreements. ERISA Plaintiffs are third party

 8 beneficiaries of the Bargaining Agreements.

 9                11.          Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

10 therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation,

11 Holiday & Sick Pay Trust Fund, Contract Administration Fund, Industry Stabilization Fund, Job

12 Placement Center and Market Area Committee Administration Market Preservation Fund;

13 Construction Industry Force Account, and Business Development Trust Fund (including the

14 California Alliance for Jobs (together referred to herein as “Bargained Entities”) and dues to the

15 Union. Plaintiffs’ Boards of Trustees have been authorized to collect and distribute monies due to

16 the Bargained Entities as well as dues due to the Union under the Bargaining Agreements and Trust

17 Agreements.

18                12.          Under the Bargaining Agreements and Trust Agreements, which are incorporated

19 into the Bargaining Agreements and made binding on Defendants, Defendants are required to

20 regularly pay to ERISA Plaintiffs, the Bargained Entities, and the Union, certain sums of money,

21 the amounts of which are determined by the hours worked by Defendants’ employees.

22 Contributions are due on the fifteenth (15th) day of the month following the month during which

23 hours were worked, and are considered delinquent if not received by the twenty-fifth (25th) day of

24 that month. Defendants are also required, pursuant to the Bargaining and Trust Agreements, to pay

25 liquidated damages in the amount of ten percent (10%) for each delinquent contribution, but in the

26 amount of twenty percent (20%) for each delinquent contribution which is the subject of litigation.

27 Moreover, the Bargaining and Trust Agreements provide that interest accrues on delinquent

28 contributions at the rates reasonably set by the Trustees from the date they become delinquent,

                                                                                            -4-
                                                                                                       COMPLAINT
                                                                                                          Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 5 of 8




 1 which is the twenty-sixth (26th) day of the month in which payment was due, until paid in full.

 2                13.          The Bargaining and Trust Agreements further require Defendants to maintain time

 3 records or time cards, and to permit an authorized Trust Fund representative to examine such

 4 records of Defendants as is necessary to determine whether Defendants have made full payment of

 5 all sums owed to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have

 6 failed to provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse

 7 Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to

 8 the Bargaining and Trust Agreements.

 9                                                                          Factual Allegations

10                14.          Defendants have failed and refused to comply with an audit of their payroll records
11 for the period from November 16, 2017 through present.

12                15.          Defendants have failed and refused to report or pay contributions for hours worked
13 by its employees during the months of December 2017 through July 2019, September 2019,

14 November 2019 and December 2019. Liquidated damages and interest are due on all delinquent

15 contributions.

16                16.          Plaintiffs are also entitled to recover any and all other contributions, and all
17 liquidated damages and interest on delinquent contributions not specified above, found due on

18 timecards, further audit, or otherwise, including estimated contributions for any additional months

19 Defendants fail to report to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to

20 conduct a further audit to determine whether there are any additional amounts due from Defendants.

21                                    FIRST CAUSE OF ACTION
          For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
22                             Attorneys’ Fees and Costs Against Defendants
23                17.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

24                18.          Defendants have a contractual duty to timely pay the required contributions to

25 Plaintiffs and the Bargained Entities, and to timely pay dues to the Union, pursuant to the

26 Bargaining Agreements and Trust Agreements. Defendants also have a contractual duty under the

27 Bargaining Agreements and Trust Agreements to permit an audit of their records to determine

28 whether they are making full and prompt payment of all sums required to be paid by them to

                                                                                            -5-
                                                                                                       COMPLAINT
                                                                                                          Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 6 of 8




 1 Plaintiffs, and to pay Plaintiffs all amounts found due as a result of an audit, including audit fees.

 2                19.          In addition, Defendants have a statutory duty to timely make the required payments

 3 to Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 4                20.          By failing to permit the audit of all of its records and make the required payments to

 5 Plaintiffs, Defendants breached the Bargaining and Trust Agreements and are in violation of ERISA

 6 § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 7                21.          Defendants’ failure and refusal to permit the audit and pay the required contributions

 8 was at all times, and still is, willful. Defendants continue to breach the Bargaining Agreements, and

 9 incorporated Trust Agreements, by failing to permit the audit and pay all amounts owed as alleged.

10 Said refusal is unjustified and done with knowledge and intent.

11                22.          ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing

12 and irreparable injury, loss and damage unless Defendants are ordered specifically to perform all

13 obligations required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381,

14 the LMRA, 29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained

15 from continuing to refuse to perform as required thereunder.

16                23.          This Court is authorized to issue injunctive relief based on the traditional standard.

17 As set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

18 possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries.

19 The balance of hardships and advancement of public interest favor ERISA Plaintiffs.

20                24.          This Complaint does not in any manner relate to statutory withdrawal liability that

21 may or may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to

22 pursue any such withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’

23 Plan Documents, Trust Agreements, and the law.

24                                                                                      Prayer

25                WHEREFORE, Plaintiffs pray as follows:
26                1.           For an order,
27                             (a)          requiring that Defendants comply with its obligations to Plaintiffs under the
28 terms of the Bargaining Agreements and Trust Agreements, including permitting an audit of its

                                                                                            -6-
                                                                                                           COMPLAINT
                                                                                                              Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 7 of 8




 1 records as requested by Plaintiffs;

 2                             (b)            enjoining Defendants from violating the terms of those documents and of

 3 ERISA; and

 4                             (c)          enjoining Defendants from disposing of any assets until said terms have been

 5 complied with, and from continuation or operating of Defendants’ business until said terms have

 6 been complied with.

 7                2.           For a judgment against Defendants as follows:

 8                             (a)          Any unpaid contributions, due at time of Judgment, including those specified

 9 above as well as any other contributions determined as due by audit, timecards, or otherwise,

10 including estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to

11 ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

12                                          i.            To ERISA Plaintiffs and the Bargained Entities, in accordance with

13 ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

14                                          ii.           To the Union in accordance with the Bargaining Agreements.

15                             (b)          Liquidated damages on all late-paid and unpaid contributions in an amount

16 provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs,

17 ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

18                             (c)          Interest on all late-paid and unpaid contributions at the rates set in accordance

19 with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

20 1132(g)(2)(B).

21                3.           Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees,

22 in accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in

23 accordance with the Bargaining Agreements for all Bargained Entities; and with LMRA § 301, 29

24 U.S.C. § 185, for all Plaintiffs.

25 //

26 //

27 //

28 //

                                                                                            -7-
                                                                                                               COMPLAINT
                                                                                                                  Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
             Case 3:20-cv-02332-JSC Document 1 Filed 04/06/20 Page 8 of 8




 1                4.           That the Court retain jurisdiction of this case pending compliance with its orders.

 2                5.           For such other and further relief as the Court may deem just and proper.

 3
     DATED: April 6, 2020                                                                   SALTZMAN & JOHNSON LAW
 4                                                                                          CORPORATION
 5

 6                                                                                By:                             /S/
                                                                                            Luz E. Mendoza
 7                                                                                          Attorneys for Operating Engineers’ Health And
                                                                                            Welfare Trust Fund, et al.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                            -8-
                                                                                                                               COMPLAINT
                                                                                                                                  Case No.:
     P:\CLIENTS\OE3CL\Osmun Construction, Inc\Pleadings\Word Versions + Fillable PDFs\Complaint.docx
